Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,655,206 to Moody 
Claim 7, Moody discloses an apparatus comprising a litter 30 comprising an upper surface sized and shaped to support a person thereabove; straps (78,80,82) configured to restrain a person’s head when the person is supported on the litter, the straps comprising releasable connectors 90 at ends thereof; and a track (36,38) affixed to the upper surface of the litter, the track configured to receive the releasable connectors 76 of the straps to affix the straps to the litter on the upper surface, the track located proximate to a longitudinal end of the litter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,124,908 to Burns et al.
Claims 1 and 12, discloses an apparatus comprising: a mass of foam material 14 comprising a surface sized and shaped to support a person thereon; a cover (12,24,26) comprising a fabric material at least partially surrounding the mass of foam material; and head blocks 20 comprising a foam material located proximate to one end of the mattress, the flexible material of the cover at least partially covering the head blocks, the head blocks foldable relative to the mass of foam material to enable the head blocks to be positioned against lateral sides of a person’s head (col. 2-3 lines 65-68 & 1-27).  Burns is silent to the flexible material being fabric.  Selecting from a plethora of known materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a fabric material yielding predictable results that provide an equivalent and alternative flexible material for the cover of Burns.
Claim 2, Burns discloses the apparatus wherein the foam material of the head blocks is discontinuous from the mass of foam material (fig. 6).

Claim 4, Burns discloses the apparatus wherein a seam of the cover is interposed laterally between the mass of foam material and the foam material of the head blocks.
Claim 5, Burns discloses the apparatus further comprising handles (76,78,80,82) located at lateral sides of the cover, the handles capable of enabling the mass of foam material to be lifted in the absence of a supporting litter underneath the mass of foam material.
Claims 6 and 11, Burns discloses the apparatus, but is silent to a portion of the mass of foam material proximate to the lateral sides is of a greater stiffness than a stiffness of another portion of the mass of foam material distal from the lateral sides.  Selecting stiffness along the mass of foam material is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a greater stiffness near the lateral sides yielding predictable results that provides further rigidity and minimize the user’s body from flexing.




.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,655,206 to Moody in view of U.S. Pat. No. 4,124,908 to Burns et al.
Claim 8, Moody discloses the apparatus further comprising a head block 74 capable of being folded, but is silent to a mattress.  Burns discloses a mattress 14.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a mattress yielding predictable results that provides additional support to the person on the litter of Moody.  
Claim 9, Moody, discloses apparatus wherein the track is capable of being covered by the head blocks when the head blocks are in an unfolded state and the track is capable of being exposed for receiving the releasable connectors when the head blocks are in a folded state (fig. 2-3).
Claims 13 and 15-19, Moody discloses an apparatus comprising a litter 30, a set of conduits (34,40,38) secured to a restraint system 50, the set of conduits located to be proximate an arm and shoulder of a person when the person is supported (fig. 2) and the set of conduits is distributed along a lateral side of the restraint system; a set of rings comprising connectors (62,76)(col. 4 lines 55-68) selectively securable to a track  (36,68) extending along a lateral side of the litter, the set of rings distributable  along the .  
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673